Citation Nr: 1003720	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-30 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to January 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The medical evidence of record does not show a right ear 
hearing disability within the meaning of VA regulations.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in December 
2005 satisfied the duty to notify provisions, after which the 
claim was readjudicated.  See 38 C.F.R. § 3.159; Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
Veteran what was necessary to prevail in his claim for 
service connection for right ear hearing loss and, as such, 
the essential fairness of the adjudication was not affected.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical 
treatment records have been obtained.  The Veteran has been 
afforded an adequate VA examination in conjunction with this 
claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(if VA provides the veteran with an examination in a service 
connection claim, the examination must be adequate).  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disorder diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of sensorineural hearing loss, service connection is 
granted if such disorder is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability for VA purposes when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that his right ear hearing loss is the 
result of acoustic trauma during active service.  The 
Veteran's service treatment records are negative for any 
complaints or findings of a right ear hearing disability for 
VA purposes.

Subsequent to service discharge, at a VA audiology 
examination in March 2006, VA, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
35
25

Speech audiometry revealed a speech recognition ability of 94 
percent in the right ear.  Accordingly, although the 
audiologist diagnosed mild sensorineural hearing loss at 3000 
and 6000 Hertz, the medical evidence does not show that the 
Veteran's hearing loss meets the criteria for a right ear 
hearing disability for VA purposes.  38 C.F.R. § 3.385.  In 
the absence of a right ear hearing disability within the 
meaning of the regulatory criteria, service connection for 
right ear hearing loss is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran contends that he has right ear hearing loss that 
is the result of his active service.  However, the Veteran's 
statements are not competent evidence that he has a right ear 
hearing disability for VA purposes as the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the preponderance of the evidence does not show a right 
ear hearing disability for VA purposes, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


